HLD-003                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-4423
                                      ___________

                         IN RE: JOHN DOUGLAS PARKER,
                                    Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 5-08-cr-00534-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 December 22, 2011

        Before: McKEE, Chief Judge, ALDISERT and GARTH, Circuit Judges

                            (Opinion filed: October 10, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Petitioner John Douglas Parker filed a petition for writ of mandamus on December

15, 2011, asking us to order the District Court to render a decision on his motion to

vacate his sentence under 28 U.S.C. § 2255. Parker’s § 2255 motion, filed in July 2010,

had been ripe for disposition since October 2010.

       By order entered December 19, 2011, the District Court dismissed Parker’s § 2255

motion, declined to issue a certificate of appealability, and closed Parker’s case. Because
the District Court granted Parker the relief he requested in his mandamus petition—a

decision on his § 2255 motion—his mandamus petition has been rendered moot, and we

will deny it accordingly.




                                           2